Citation Nr: 0830695	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-23 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Nikki A. Fisher, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.  Service in the Pacific Theatre of World War II and 
award of the Purple Heart Medal are evidenced in the record.  
The veteran died in December 2004.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the appellant's claim for 
service connection for cause of the veteran's death.

Procedural history

The appellant disagreed with the May 2005 rating decision and 
perfected an appeal.  In March 2007, the appellant and her 
service organization representative presented evidence and 
testimony in support of her claim at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been attached to the veteran's 
VA claims folder.

In an August 2007 decision, the Board denied the appellant's 
claim.  The appellant and her attorney appealed the decision 
to the Court of Appeals for Veterans Claims (the Court).  In 
an Order dated May 8, 2008, the Court remanded the case to 
the Board for action congruent with the Joint Motion for 
Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

The veteran served in the U.S. Navy aboard the U.S.S. Terror 
(CM-5) during World War II in the Pacific Theatre.  The ship 
was attacked and struck by a kamikaze plane during operations 
in May 1945.  The veteran was injured during the attack, 
suffering from, among other things, multiple broken bones.  
The appellant essentially contended that the veteran's cause 
of death was aggravated or caused by the veteran's exposure 
to certain chemicals on the ship.  In addition, the veteran 
submitted an article which indicated that excess exposure to 
radiation could be a factor causing myelodysplastic syndrome, 
the cause of the veteran's death.

The parties to the appeal jointly recommended remanding the 
case because the May 2006 VA medical examiner did not provide 
an opinion regarding whether the veteran's in-service 
exposure to x-ray radiation as a result of treatment of his 
wounds received during service may have contributed to his 
death from myelodysplastic syndrome.  The Joint Motion 
specified that from May 1945 to January 1946, the veteran's 
broken bones were x-rayed at least 16 times and an additional 
three times in a July 1946 VA examination.  

The Board notes that the May 2006 medical examiner did review 
the records and offer an opinion whether the veteran's cause 
of death was related to exposure to benzene, but he did not 
consider whether the numerous x-rays the veteran underwent 
during his recovery from wounds received during combat struck 
the ship on which the veteran served may have been a 
contributing factor to the veteran's cause of death.  This 
must be accomplished to comply with the Court's order.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall arrange for an appropriately 
qualified medical doctor to examine the 
veteran's VA claims folder and render a 
decision whether it is at least as likely 
as not that the veteran's exposure to x-
ray radiation during the treatment of his 
wounds received during service may have 
contributed to his death from 
myelodysplastic syndrome.  The examiner's 
written rationale and opinion shall be 
incorporated with the veteran's VA claims 
folder.

2.  After completion of the foregoing and 
completion of any further developmental 
actions deemed necessary, VBA should 
readjudicate the appellant's claim for 
service connection for cause of death.  If 
the benefits sought on appeal remain 
denied, in whole or in part, VBA should 
provide the appellant with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

